                                                                           FILED 
                                                                       3:57 pm Nov 02 2018
                                                                    Clerk U.S. District Court 
                                                                    Northern District of Ohio 
                                                                                 Cleveland 
                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


PAULA ZELESNIK,                              )       CASE NO. 1:18 CV 2471
                                             )
                Plaintiff,                   )       JUDGE DAN AARON POLSTER
                                             )
        vs.                                  )       MEMORANDUM OPINION AND
                                             )       ORDER
                                             )
OHIO, et al.,                                )
                                             )
                Defendants.                  )


       Pro se Plaintiff Paula Zelesnik filed this civil action against the following defendants:

Ohio, Governor Jon Kasich, GE Healthcare, John Rice, and Cincinnati Group Health Associates

(collectively, “Defendants”) (Doc. # 1). Also before the Court is Plaintiff’s Motion to Proceed

In Forma Pauperis (Doc. # 2); that Motion is granted. For the reasons that follow, this case is

dismissed.

A. Analysis

         Pro se pleadings are held to a less stringent standards than pleadings drafted by

lawyers, and must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972) (per

curiam). That said, federal district courts are expressly required by 28 U.S.C. § 1915(e)(2)(B)

to screen all in forma pauperis actions and to dismiss before service any such action that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. The standard for dismissal articulated
in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)

with respect to Fed. R. Civ. P. 12(b)(6) also governs dismissal under § 1915(e)(2)(B). Hill v.

Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). Therefore, in order to survive scrutiny under §

1915(e)(2)(B), a pro se complaint “‘must contain sufficient factual matter, accepted as true, to

state a claim for relief that is plausible on its face.’” Id. (quoting Iqbal, 556 U.S. at 678).

       The instant Complaint consists in its entirety of the Defendants’ names and addresses,

and the following: “862 Black Lung (923) & Aesbestos [sic] GEAE” and “Tampering with US

Military and commercial jet engines (1998 JSF blade design review), illegal surveillance and

death threats of my family, murder of my grandmother Stella Piekos May 2010/MCJ,

manipulation of fentanol users in Covington KY at AA meetings at VFW Post 7099 Kelly

Furnich CVG 8 pm basement smoking for the murder of 3 individuals by the State of Ohio. See

Zelesnik vs Bevin KY Governor [approximately] 4 months ago.”

       The Complaint does not contain any direct or inferential allegations that would support a

plausible claim for relief against Defendants under some viable legal theory. See Scheid v.

Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 437 (6th Cir. 1988); Gilmore v. Corr. Corp. of

Am., 92 F. App’x, 188, 190 (6th Cir. 2004) (complaint subject dismissal where plaintiff fails to

allege how the defendants were involved in the claimed conduct). Even liberally construed,

Plaintiff does not allege facts that give Defendants “fair notice” of the grounds upon which

Plaintiff seeks relief. See Twombly, 550 U.S. at 545. The Court is not required to conjure

unpleaded facts or construct claims against Defendants on behalf of Plaintiff. See Grinter v.

Knight, 532 F.3d 567, 577 (6th Cir. 2008) (citation omitted); Beaudett v. City of Hampton, 775

F.2d 1274, 1277-78 (4th Cir. 1985). Accordingly, the Complaint fails to state a claim upon

                                                 -2-
which relief can be granted and is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

B. Proceedings In Forma Pauperis

       Plaintiff is a familiar litigant in the Northern District of Ohio and, in the past eighteen

months, has filed nine lawsuits: 1:17-cv-1256 (Zelesnik v. Cleveland SSA, et al.), 1:17-cv-1496

(Zelesnik v. Root et al.), 1:18-cv-2127 (Zelesnik v. University of Dayton, et al.), 1:18-cv-2165

(Zelesnik v. General Motors, et al.); 1:18-cv-2188 (Zelesnik v. Magnificat HS, et al.), 1:18-cv-

2360 (Zelesnik v. Laverty, et al.), 1:18-cv-2443 (Zelesnik v. GE Healthcare, et al.), 1:18-cv-

2459 (Zelesnik v. Great American Assurance, et al.), and the instant action 1:18-cv-2471

(Zelesnik v. Ohio, et al.). Of these nine, six (including this action) have been dismissed for

failure to prosecute or failure to state a claim upon which relief can be granted, and three remain

pending. In all of the cases dismissed for failure to state a claim, Plaintiff sought to proceed in

forma paupersis and was permitted to do so without payment of the required $400.00 filing fee.

Plaintiff has also sought to proceed in forma pauperis in the three pending cases.

       Proceeding in forma pauperis is a privilege, not a right. Wilson v. Yaklich, 148 F.3d

569, 603 (6th Cir. 1998). Zelesnik’s repeated filing of meritless lawsuits diverts judicial

resources, interferes with the orderly administration of justice, and is incompatible with the

privilege of proceeding in forma pauperis. See Moore v. Controlled Substances Act, Nos. 4:06-

CV-43; 4:06-CV-45, 2006 WL 1313880, at *1 (W.D. Mich. May 12, 2006). “[F]ederal courts

have the inherent power to impose appropriate sanctions, including restrictions on future access

to the judicial system, to deter future frivolous, harassing, or duplicative lawsuits.” Lawrence v.

Bevin, CIVIL ACTION NO. 1:16CV-P161-GNS, 2017 WL 1103616, at *3 (W.D. Ky. Mar. 24,

2017) (citing Chambers v. Nasco, Inc., 501 U.S. 32, 43–45 (1991); Futernick v. Sumpter Twp.,

                                                -3-
207 F.3d 305, 314 (6th Cir. 2000); Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Cir. 1987)).

This inherent power includes denying the privilege of proceeding as a pauper when a litigant

abuses the privilege by repeatedly filing meritless lawsuits. See In re McDonald, 489 U.S. 180,

184–85 (1989) (per curiam); Maxberry v. S.E.C., 879 F.2d 222, 224 (6th Cir. 1989) (per

curiam); Weber v. Louisville Metro. Police Dep’t, Civil Action No. 3:16-cv-779-DJH, 2017 WL

1293019, at *2 (W.D. Ky. Apr. 5, 2017) (citing In re McDonald).

       This Court has a responsibility to ensure that the judiciary’s resources are allocated in a

manner that advances the interests of justice. Given Zelesnik’s history of filing meritless

lawsuits in the Northern District of Ohio, the Court concludes that allowing her to continue to

file lawsuits in the district without payment of the filing fee does not promote use of Court

resources in the interest of justice. See Maxberry, 879 F.2d at 224. Accordingly, in the future,

Paula Zelesnik will no longer be permitted to file civil litigation in the Northern District of Ohio

without payment of the full filing fee.




                                                -4-
          For all of the foregoing reasons, this action is DISMISSED pursuant to 28 U.S.C. §

1915(e). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.1

          If in the future Paula Zelesnik desires to file civil litigation in the Northern District of

Ohio, she will be required to pay the full filing fee.


          IT IS SO ORDERED.



                                                        DAN AARON POLSTER
                                                        UNITED STATES DISTRICT JUDGE




   1
       28 U.S.C. § 1915(a)(3) provides:

                   An appeal may not be taken in forma pauperis if the trial court certifies that it is not taken in good
                   faith.

                                                          -5-
